     Case: 1:19-cv-07555 Document #: 79 Filed: 07/08/20 Page 1 of 2 PageID #:680




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Mori Lee, LLC                                 )
                                              )
v.                                            )      Case No. 1:19-cv-7555
                                              )
THE PARTNERSHIPS and                          )      Judge: Matthew F. Kennelly
UNINCORPORATED ASSOCIATIONS                   )
IDENTIFIED ON SCHEDULE “A,”                   )      Magistrate: Young B. Kim
                                              )
                                              )
                                              )


                                 PLAINTIFF STATUS REPORT

       Plaintiff, through their undersigned counsel, submit the following Status Report as

required by the Court’s minute order of July 6, 2020.

       The court granted and issued the Final Judgment Order on July 5, 2020. As of July 7,

2020, the Plaintiff has either settled and dismissed, or obtained a Default Judgment against all

Defendants in the case, with the exception of Weddirect.co.

       Weddirect.co has filed an answer to the Plaintiff’s complaint, but the Plaintiff and

Defendant are engaged in on-going settlement discussions in good faith and are hopeful we may

be able to reach a resolution.

       Respectfully Submitted,                By:       s/David Gulbransen/

                                                     David Gulbransen
                                                     Attorney for Plaintiff

                                                     David Gulbransen
                                                     Law Office of David Gulbransen
                                                     805 Lake Street, Suite 172
                                                     Oak Park, IL 60302
                                                     (312) 361-0825 p.
                                                     (312) 873-4377 f.
                                                     david@gulbransenlaw.com
    Case: 1:19-cv-07555 Document #: 79 Filed: 07/08/20 Page 2 of 2 PageID #:681




                              CERTIFICATE OF SERVICE

       I hereby certify that on the July 8, 2020, this STATUS REPORT was filed with the

CM/ECF system. The Defendant was also provided notice on July 8, 2020, via e-mail.




                                           By:     s/David Gulbransen
                                                  David Gulbransen
                                                  Attorney of Record
                                                  Counsel for Plaintiff

                                                  David Gulbransen (#6296646)
                                                  Law Office of David Gulbransen
                                                  805 Lake Street, Suite 172
                                                  Oak Park, IL 60302
                                                  (312) 361-0825 p.
                                                  (312) 873-4377 f.
                                                  david@gulbransenlaw.com




                                              2
